DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 03/15/2022 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2022 has been entered.
 
By the amendment of 03/15/2022, claims 1 and 9 have been amended. Claims 1-16 are pending and have been considered below.

Response to Arguments
Regarding the double patenting rejection, Applicant has requested the double patenting rejections be held in abeyance until allowance of the present claims (Remarks page 7).  The Examiner notes that the double patenting rejections of the claims remain as no arguments or amendments have been presented to overcome the double patenting rejections of record.

Regarding the 35 USC 102 rejections of claims 1-16, Applicant's arguments (Remarks pages 8-11) have been fully considered but they are not persuasive. Particularly, Applicant argues that Parker fails to disclose “co-browsing” as required by the claim. The Examiner respectfully disagrees.
Particularly, Applicant argues that co-browsing has been “explicitly defined” within the claim.  The Examiner notes that the browsing, as defined by the claim, is with through interactions with web application interfaces.  Claim 1 differentiates a web application from a website: the website visitor is identified through operations with a web application. The broadest reasonable interpretation of a web application is an application that interacts with a website; a web application interface interactions with a web application of the website. The co-browsing, as defined by the claim, is a collaborative session between the operator and the website visitor each interacting with the web application of a website through respective web application interfaces, the result of which is “browsing cooperatively”. This interpretation is not precluded by the embodiment of Parker relied on in the rejection consisting of the operator application operated by the operator (second web application interface) to interact with the web application service (the web application) and the web browser enabled applet interacted with by the website visitor (first web application interface) to interact with the web application service, whereby the interaction is initiated from the website and a URL can be exchanged cooperatively.  The argument is not persuasive.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,739,954. Although the claims at issue are not identical, they are not patentably distinct from each other because each of claims 1-16 are taught by each of claims 1-16 of ‘954 respectively as follows:


Claim 1 of ‘954 (italics presented on differentiating language)
A computer based method for observing and engaging with a website visitor, the method comprising:
A computer based method for observing and engaging with a website visitor, the method comprising:
receiving, by a processor of a web-based server, a list of active visitors to a web application over a communications interface, wherein the list comprises information about the active visitors stored in a database;
receiving, by a processor of a web-based server, a list of active visitors to a web application over a communications interface, wherein the list comprises information about the active visitors stored in a database;
identifying, by the processor, the website visitor based on the information;
identifying, by the processor, the website visitor based on the information;
capturing, by the processor, one or more user interface (UI) events entered by the website visitor into a first web application interface;
capturing, by the processor, one or more user interface (UI) events entered by the website visitor into a first web application interface, wherein the capturing comprises determining changes to a document object model (DOM) of the web application and is transparent to the website visitor;
transmitting, by the processor, the identity of the website visitor, the information, and the one or more UI events to a second web application 
by providing at least the determined changes to the DOM of the web application, wherein the operator can observe the one or more UI events;

and initiating, by the processor, a co-browsing session between the operator and the website visitor, such that the website visitor can interact with the web application through the first web application interface and the operator can interact with the web application through the second web application interface in a collaborative manner.


Instant claim 2 (instant claim 10 recites similar limitations)
Claim 2 of ‘954
The method of claim 1, further comprising: receiving, by the processor, a request to co-browse the web application with the website visitor from the operator over the communications interface.  
The method of claim 1, further comprising: receiving, by the processor, a request to co-browse the web application with the website visitor from the operator over the communications interface.  



Claim 3 of ‘954
The method of claim 2, wherein the request is received after the operator observes the one or more UI events.
The method of claim 2, wherein the request is received after the operator observes the one or more UI events.


Instant claim 4 (instant claim 12 recites similar limitations)
Claim 4 of ‘954
The method of claim 2, further comprising: transmitting, by the processor, the request to co-browse the web application to the website visitor over the communications interface.
The method of claim 2, further comprising: transmitting, by the processor, the request to co-browse the web application to the website visitor over the communications interface.


Instant claim 5 (instant claim 13 recites similar limitations)
Claim 5 of ‘954
The method of claim 1, wherein the information comprises one or more of a name, email, company, phone, location, referral source, and engagement of the active visitors.
The method of claim 1, wherein the information comprises one or more of a name, email, company, phone, location, referral source, and engagement of the active visitors.  


Instant claim 6 (instant claim 14 recites similar limitations)
Claim 6 of ‘954

The method of claim 1, wherein the one or more UI events comprise one or more events recognized by the web application interface.  


Instant claim 7 (instant claim 15 recites similar limitations)
Claim 7 of ‘954
The method of claim 1, wherein the one or more UI events comprise one or more of a mouse click, mouse movement, a page refresh, and receipt of an event from the web application.  
The method of claim 1, wherein the one or more UI events comprise one or more of a mouse click, mouse movement, a page refresh, and receipt of an event from the web application.  


Instant claim 8 (instant claim 16 recites similar limitations)
Claim 8 of ‘954
The method of claim 1, wherein the information is provided by the website visitor.
The method of claim 1, wherein the information is provided by the website visitor.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 and 16, each of claim 1 and 16 have been amended to state: “[..]the co-browsing configuring the website visitor can interact with the web application [..]”.  It is unclear how the co-browsing configures the website visitor.  The co-browsing of each claim is merely a result of the co-browsing session. The co-browsing session is initiated and includes the website visitor interacting with the web application through the first web application interface and the operator interacting with the web application through the second web application interface.
Claims 2-8 depend directly and indirectly on claim 1 and are similarly rejected.
Claims 10-16 depend directly and indirectly on claim 9 and are similarly rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Parker (US 6,912,563 filed 12/19/2000 and published 06/28/2005, previously presented).

Regarding claim 1, Parker discloses a computer based method for observing and engaging with a website visitor (Abstract), the method comprising: 
receiving, by a processor of a web-based server (col 3 lines 18-66, col 4 lines 1-56: operating environment through web-based servers), a list of active visitors to a web application over a communications interface (col 5 lines 4-6: receiving website visitor list at operator application), wherein the list comprises information about the active visitors stored in a database (col 5 lines 35-59: list of currently connected visitors includes information about the visitors such as page currently being viewed); 
identifying, by the processor, the website visitor based on the information (col 6 lines 8-34: contacting website visitor if information criteria are met); 
capturing, by the processor, one or more user interface (UI) events entered by the website visitor into a first web application interface (col 5 lines 45-64: capturing user interaction events at the user applet, col 6 lines 25-26: applet captures user response events, col 5 lines 52-67: recording changes in page on the applet enabled web browser by the service); 
transmitting, by the processor, the identity of the website visitor, the information, and the one or more UI events to a second web application interface of an operator (col 6 lines 8-34: transmitting user identity, information and events to the operator service), wherein the operator can observe the one or more UI events (col 6 lines 25-34: operator monitors the conversation for response); and 


Regarding claim 2, Parker discloses the method of claim 1, further comprising: 
receiving, by the processor, a request to co-browse the web application with the website visitor from the operator over the communications interface (col 6 lines 8-12).  

Regarding claim 3, Parker discloses the method of claim 2, wherein the request is received after the operator observes the one or more UI events (col 6 lines 13-22).  

Regarding claim 4, Parker discloses method of claim 2, further comprising: 
transmitting, by the processor, the request to co-browse the web application to the website visitor over the communications interface (col 6 lines 22-31). -35- 4737381-1 SAL4-PT002.1  

Regarding claim 5, Parker discloses the method of claim 1, wherein the information comprises one or more of a name, email, company, phone, location, referral source, and engagement of the active visitors (Fig. 8, col 8 lines 1-11).  

Regarding claim 6, Parker discloses the method of claim 1, wherein the one or more UI events comprise one or more events recognized by the web application interface (col 5 lines 45-64: capturing user interaction events at the user applet, col 6 lines 25-26: applet captures user response events).  

Regarding claim 7, Parker discloses the method of claim 1, wherein the one or more UI events comprise one or more of a mouse click, mouse movement, a page refresh, and receipt of an event from the web application (col 5 lines 54-64).  

Regarding claim 8, Parker discloses the method of claim 1, wherein the information is provided by the website visitor (col 5 lines 54-64, col 8 lines 1-11).

Regarding claims 8-16, claims 8-16 recite limitations similar to claims 1-7, respectively, and are similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pirnazar
US 20110289155 A1
Method and apparatus for the implementation of a real-time, sharable browsing experience
Kilroy
US 20120185355 A1
Social shopping apparatus, system and method
Khalatian
US 20130212466 A1
System and method of concurrent unobstructed co-browsing and chat messaging
Karam
US 7945861 B1
Initiating communications with web page visitors and known contacts


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/Primary Examiner, Art Unit 2179